NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 18a0395n.06

                                          No. 17-4227

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Aug 07, 2018
XINQUAN ZHONG,                                        )                   DEBORAH S. HUNT, Clerk
                                                      )
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
JEFFERSON B. SESSIONS, III, Attorney                  )   APPEALS
General,                                              )
                                                      )
       Respondent.                                    )
                                                      )


       BEFORE: SUHRHEINRICH, CLAY, and GIBBONS, Circuit Judges.

       PER CURIAM. Xinquan Zhong petitions this court for review of an order of the Board of

Immigration Appeals (BIA) dismissing his appeal from an Immigration Judge’s (IJ) denial of his

motion to reopen his removal proceedings and rescind an in absentia removal order. As set forth

below, we deny the petition for review.

       Zhong, a native and citizen of China, purportedly entered the United States in 1993.

On August 16, 1999, the former Immigration and Naturalization Service (INS) arrested Zhong and

personally served him with a notice to appear (NTA) in removal proceedings, charging him with

removability as an alien present in the United States without being admitted or paroled. See 8

U.S.C. § 1182(a)(6)(A)(i). The NTA, which Zhong signed, ordered him to appear before an IJ

upon notification of a hearing, advised him of his obligation to provide the INS with his address

and notify the Immigration Court of any change of address, and warned him that the IJ could enter

a removal order in his absence if he failed to appear for a scheduled hearing. The NTA listed
No. 17-4227
Zhong v. Sessions

Zhong’s address as 15492 Garrison Lane, Southgate, Michigan 48195. On that same day, the INS

served Zhong with other documents, including a record of deportable/inadmissible alien (Form I-

213); an order of release on recognizance (Form I-220A); a notice to appear, bond, and custody

processing sheet (Form I-265); and a notice of rights and request for disposition (Form I-826).

Each of these forms indicates that a telephonic interpreter provided translation into Cantonese. In

signing Form I-220A, Zhong acknowledged that he “had interpreted and explained to [him] in the

Cantonese Chinese language” the conditions of his release, which included the requirement that

he “must not change [his] place of residence without first securing written permission.”

       On January 27, 2000, the Immigration Court mailed a hearing notice to the Garrison Lane

address, informing Zhong that a hearing had been scheduled for May 3, 2000. When he failed to

appear for the hearing, the IJ ordered Zhong’s removal to China in absentia. See 8 U.S.C.

§ 1229a(b)(5)(A).

       Seventeen years later, Zhong filed a motion to reopen his removal proceedings and rescind

the in absentia removal order. Zhong asserted that he did not receive the hearing notice and that

he was not advised in a language that he could understand about the responsibility to update his

address or the consequences of failing to appear.

       Denying Zhong’s motion to reopen, the IJ agreed with the government that Zhong

“received proper service of his NTA and that any failure to receive his hearing notice was due to

his own failure to comply with his statutory obligation” to update his address. The IJ found that

the NTA informed Zhong of his obligation to notify the Immigration Court about any change of

address and warned him of the consequences of failing to do so. Because Zhong failed to update

his address and failed to attend his hearing, the IJ concluded, he was properly ordered removed in

absentia.


                                               -2-
No. 17-4227
Zhong v. Sessions

       On appeal, the BIA affirmed the IJ’s decision to deny Zhong’s motion to reopen and

dismissed the appeal. The BIA rejected Zhong’s argument that he was not sufficiently notified of

the initiation of removal proceedings because the NTA was not written or explained to him in his

native language. The BIA determined that the NTA was not required to be written or explained in

Zhong’s native language, see 8 U.S.C. § 1229(a)(1), and that any failure to provide a translation

did not render the NTA insufficient. The BIA further found that the NTA advised Zhong of his

obligation to provide the Immigration Court with his current address and that, due to his failure to

comply with that obligation, he was not entitled to actual notice of the hearing. See 8 U.S.C.

§§ 1229(a)(1)(F), 1229a(b)(5)(B). Because Zhong did not exercise due diligence, filing his motion

to reopen his case seventeen years after the hearing, the BIA declined to equitably toll the 180-day

deadline for filing a motion to reopen and also declined to reopen the proceedings sua sponte.

       This timely petition for review followed. “Where, as here, the BIA provides its own

reasoning for the denial [of a motion to reopen], rather than summarily affirming the IJ, we review

only the BIA’s decision.” Thompson v. Lynch, 788 F.3d 638, 642 (6th Cir. 2015). We review the

BIA’s decision for abuse of discretion. Id. The BIA abuses its discretion if its decision “was made

‘without a rational explanation, inexplicably departed from established policies, or rested on an

impermissible basis such as invidious discrimination against a particular race or group.’” Camaj

v. Holder, 625 F.3d 988, 991 (6th Cir. 2010) (quoting Haddad v. Gonzales, 437 F.3d 515, 517 (6th

Cir. 2006)).

       Zhong first argues that his obligations were not communicated to him in a manner that

satisfied due process. Zhong concedes that he was personally served with the NTA, but asserts

that he had no actual notice of his obligations because he is not fluent in written or spoken English.

On the same day that Zhong received the NTA, the INS served him with other documents stating


                                                -3-
No. 17-4227
Zhong v. Sessions

that a telephonic interpreter provided translation into Cantonese. As noted previously, Zhong

signed a form acknowledging that he “had interpreted and explained to [him] in the Cantonese

Chinese language” the conditions of his release, which included the requirement that he “must not

change [his] place of residence without first securing written permission.”               The record

demonstrates that Zhong was provided an interpreter and that he was notified of his obligation to

update his address with immigration officials.

       In any event, as the BIA pointed out, the Immigration and Nationality Act (INA) does not

require the NTA to be written or explained in an alien’s native language.               See 8 U.S.C.

§ 1229(a)(1). Zhong has failed to cite any authority holding that an alien must be provided a

translation of the NTA to satisfy due process. Rather, courts have held that, “[i]n the immigration

context, personal service in English to a non-English-speaker typically satisfies due process

because it puts the alien on notice that further inquiry is needed, leaving the alien to seek help from

someone who can overcome the language barrier.” Singh v. Holder, 749 F.3d 622, 626 (7th Cir.

2014); see Ojeda-Calderon v. Holder, 726 F.3d 669, 675 (5th Cir. 2013) (“Due process allows

notice of a hearing to be given solely in English to a non-English speaker if the notice would put

a reasonable recipient on notice that further inquiry is required.”). The BIA did not abuse its

discretion in determining that Zhong received sufficient notice of the removal proceedings and his

obligations under the INA.

       Zhong next argues that the BIA failed to consider all of the relevant evidence he presented.

Zhong points to his affidavit, which states that he never received the hearing notice, that the

Garrison Lane address listed on the NTA was his former work address, and that his former boss

never informed him about receiving any hearing notices. The BIA specifically considered these

assertions in Zhong’s affidavit. The BIA went on to find that the NTA advised Zhong of his


                                                 -4-
No. 17-4227
Zhong v. Sessions

obligation to provide the Immigration Court with his current address and that, because he failed to

comply with that obligation, he was not entitled to actual notice of the hearing. See 8 U.S.C. §

1229a(b)(5)(B); 8 C.F.R. §§ 1003.18(b), 1003.26(d); see also Sanchez v. Holder, 627 F.3d 226,

233 (6th Cir. 2010) (“[A]ctual receipt of a hearing notice is not required if an alien fails to keep

his or her address current with the Immigration Court.”).

       Finally, Zhong contends that he has established exceptional circumstances and that

equitable tolling applies to the 180-day deadline for filing a motion to reopen. An in absentia

removal order may be rescinded “upon a motion to reopen filed within 180 days after the date of

the order of removal if the alien demonstrates that the failure to appear was because of exceptional

circumstances.” 8 U.S.C. § 1229a(b)(5)(C)(i). An alien seeking equitable tolling of that deadline

must show due diligence in pursuing his “rights to file a motion to reopen or otherwise determine

[his] immigration status.” Barry v. Mukasey, 524 F.3d 721, 725 (6th Cir. 2008). The BIA found

that Zhong had not exercised due diligence, pointing out that he filed his motion to reopen

seventeen years after the hearing. Zhong apparently did nothing about his immigration status until

he was arrested again by immigration officers. Given Zhong’s lack of diligence, the BIA did not

abuse its discretion in declining to apply equitable tolling to the 180-day deadline. In any event,

Zhong’s alleged circumstances—his youth at the time of entry, his lack of knowledge about

immigration laws, and the incompetence of his prior counsel—do not rise to the level of

“exceptional circumstances” under the INA. See 8 U.S.C. § 1229a(e)(1).

       Zhong has failed to demonstrate any abuse of discretion in the denial of his untimely

motion to reopen. Accordingly, we DENY Zhong’s petition for review.




                                               -5-